DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 30, 31, 34, 35, 38, 39, 41, 50 and 51.

Election/Restrictions
Applicant’s election without traverse of Group I and the species PBT2, doxycycline, Streptococcus spp., and method of treating a bacteria infection in the reply filed on 11/22/2021 is acknowledged.
Accordingly, claims 36, 40, 42 and 52-59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 

Claim Objections
Claim 30 is objected to because of the following informalities:  “optionally” in the penultimate line should be removed since it is redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 30, 34, 35, 39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xilinas (WO 2009/140215 A2, Nov. 19, 2009) (of record) in view of Barnham et al. (US 2008/0161353, Jul. 3, 2008) (of record).
	Xilinas discloses using chelating compounds for the treatment of bacterial or fungal infections. One or more chelating compound is administered with or without additional antibiotic or antifungal drugs to achieve improved therapy. Preferred chelating compounds include clioquinol, 5,7-dichloro-8-hydroxyquinoline and 5,7-di-iodo-8-hydroxyquinoline. Bacteria targeted include penicillin resistant or intermediate resistant Streptococcus pneumoniae (abstract). The antibiotic can be a macrolide (page 17, line 14). The chelating compound preferably chelates a metal ion selected from zinc, copper, nickel, iron, cobalt, and cadmium (page 15, lines 22-24). Several other chelating compounds are intended (page 32, line 16). The chelating compounds are administered to a subject in need thereof (page 15, lines 15-16).

	However, Barnham et al. disclose 8-hydroxyquinoline derivatives which are more efficacious than clioquinol (CQ) through the collective optimization of one or more properties such as metal chelation (¶ [0022] and [0023]). The term “metal chelator” is used in its broadest sense and refers to compounds having two or more donor atoms capable of binding to a metal atom, preferably, Cu, Zn, or Fe (¶ [0239]). Suitable 8-hydroxyquinoline derivatives include PBT 1033 (pages 9 and 65). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Xilinas discloses wherein suitable chelating compounds include 8-hydroxyquinolines and wherein several other chelating compounds are intended. Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated PBT 1033 as one of the chelating compounds of Xilinas since it is a known and effective chelating compound as taught by Barnham et al. Additionally, it would have been obvious to one of ordinary skill in the art to have incorporated PBT 1033 as one of the chelating compounds of Xilinas since it is more efficacious than clioquinol in metal chelation as taught by Barnham et al.

2.	Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xilinas (WO 2009/140215 A2, Nov. 19, 2009) (of record) in view of Barnham et al. (US .
	The teachings of Xilinas and Barnham et al. are discussed above. Xilinas and Barnham et al. do not disclose wherein the zinc ionophore is in combination with a pharmaceutically acceptable zinc (II) salt.
	However, Jordan et al. disclose a composition for use in treating epithelial lesions formed of a combination of ingredients comprising 8-hydroxyquinoline and zinc bonded to said 8-hydroxyquinoline (claim 1). The zinc is provided in the composition as zinc chloride (claim 4). 
	It would have been prima facie obvious to one of ordinary skill in the art to have PBT 1033 in combination with zinc chloride motivated by the desire to have the chelating compound additionally treat epithelial lesions since the combination of an 8-hydroxyquinoline and zinc treats epithelial lesions as taught by Jordan et al.

3.	Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xilinas (WO 2009/140215 A2, Nov. 19, 2009) (of record) in view of Barnham et al. (US 2008/0161353, Jul. 3, 2008) (of record), Jordan et al. (US 7,846,919, Dec. 7, 2010), and further in view of Nguyen et al. (Structures of the copper and zinc complexes of PBT2, a chelating agent evaluated as potential drug for neurodegenerative diseases, Nov. 4, 2016) (of record).
	The teachings of Xilinas, Barnham et al., and Jordan et al. are discussed above. Xilinas, Barnham et al., and Jordan et al. do not disclose wherein the zinc ionophore and the zinc (II) salt are in the form of a zinc (II) coordination complex.
2Cl (Figure 5 motif B). 
	Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Jordan et al. disclose wherein the combination of an 8-hydroxyquinoline and zinc treats epithelial lesions. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to incorporated Zn(PBT2)2Cl as the chelating compound in Xilinas since it is a known and effective 8-hydroxyquinoline in combination with zinc as taught by Nguyen et al. 

4.	Claims 38 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xilinas (WO 2009/140215 A2, Nov. 19, 2009) (of record) in view of Barnham et al. (US 2008/0161353, Jul. 3, 2008) (of record), and further in view of Lukas et al. (US 2017/0182070, Jun. 29, 2017).
	The teachings of Xilinas and Barnham et al. are discussed above. Xilinas and Barnham et al. do not disclose wherein the antibiotic is doxycycline. 
	However, Lukas et al. disclose a pharmaceutical composition comprising doxycycline (¶ [0002]). The composition is active against Streptococcus pneumonia (¶ [0207]).
	Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Xilinas discloses wherein the one or more chelating compound may be administered with an antibiotic to treat Streptococcus pneumoniae. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated doxycycline as Streptococcus pneumoniae as taught by Lukas et al. 

Conclusion
Claims 30, 31, 34, 35, 38, 39, 41, 50 and 51 are rejected.
Claims 36, 40, 42 and 52-59 are withdrawn.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TRACY LIU/Primary Examiner, Art Unit 1612